MITCHELL, J.
The charter of the city of Duluth authorizes the common council to license and regulate theatrical performances and places of amusement for which money is charged for entrance. Acting under this authority, the common council passed an ordinance prohibiting the exhibition, without license, of any theatrical performance for which pay or compensation is demanded or received; providing how a license might be obtained; and fixing the license fee at $30 each day, except that, when a license is desired for six months, a license might be granted for that period on payment of $125.
The only question presented is whether a fee of $125 for six months is so manifestly excessive that the court would be justified in holding that it is unreasonable, and in excess of the police power conferred on the common council. What is a reasonable license fee, under all the circumstances of the case, must be left largely to the sound discretion of the municipal authorities; and unless the amount is so manifestly unreasonable, in view of its purpose as a police regulation, that it is apparent that the police power has been abused and made a pretext for doing what is forbidden, as, for example, imposing a tax, the courts ought not to, and will not, interfere with the municipal discretion.
In respect to theatrical exhibitions and -amusements of similar character, a larger discretion on part of municipalities is recognized than in the case of ordinary trades and occupations, both because they are liable to degenerate into nuisances, and also because they require more police surveillance and’ police service. City of Man*250kato v. Fowler, 32 Minn. 364, 20 N. W. 361; In re White, 43 Minn. 250, 45 N. W. 232; City of Duluth v. Krupp, 46 Minn. 435, 49 N. W. 235. Theatrical and other similar performances are of this character, both because of the large number in attendance, and also of the crowds (frequently in part of disorderly persons) which are liable to congregate in the vicinity of the entrance. Such performances in a city of any size usually require the attendance of at least one policeman to preserve order. The wages of one policeman every time there is a performance at a theater, which may be daily, would in six months amount to as much or more than the fee required by this ordinance. Our conclusion is that a court would not be warranted in holding the fee in this case unreasonable, and in excess of the police power conferred on the common council, at least in a city of the population of Duluth.
Order affirmed.